EX-99.1 For Additional Information, please contact COMM 2012-CCRE1 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2012-CCRE1 Payment Date: 9/15/17 8480 Stagecoach Circle Record Date: 8/31/17 Frederick, MD 21701-4747 Determination Date: 9/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Defeased Loan Detail 25 Depositor Master Servicer Special Servicer Operating Advisor Deutsche Mortgage & Asset Receiving Wells Fargo Bank, National Association Midland Loan Services Pentalpha Surveillance LLC Corporation Three Wells Fargo, MAC D1050-084 A Division of PNC Bank, N.A. PO Box 4839 60 Wall Street 401 S. Tryon Street, 8th Floor 10851 Mastin Street, Building 82 Greenwich, CT 06831 New York, NY 10005 Charlotte, NC 28202 Overland Park, KS 66210 Contact: Contact: Helaine M.
